STONE, J.
.1. Tbe indictment in this case pursues tbe form in the .Code literally, and must be adjudged sufficient.— See Form 48; O’ Connor v. The State, 30 Ala. 9.
2. The statute (Code of 1876, § 4370) enacts, that “Any person who, by any false pretense, or token, and with intent to injure or defraud, obtains from another any money, or other personal property, must, on conviction, be punished as if he had stolen the same.” The proof in this record tends to show that the money, charged in the indictment to have been obtained by force of the false pretense, was not paid to the prisoner, but to another, in payment of the prisoner’s debt, and at his request. The court was asked to charge the jury, that this did not meet the requirements of the statute. This view of the statute is too narrow and technical. If the prisoner procured the money to be paid to another, in ex-tinguishment of his own debt, it is the same, in fact and law, as if the money had been first paid to him, and by him to the creditor. The gist of the offense — the practical wrong— lies in inducing another to part with something valuable, by knowingly representing as true that which is false; such representation being made for the prisoner’s advantage, and with intent either to injure or defraud the person to whom the representation is made'. — See authorities on the brief of the Attorney-General.
3. The person defrauded by the representation is a competent witness for the State. — Hall v. The State, 53 Ala. 634; 1 Whar. Amer. Cr. Law, § 778.
The judgment of the Circuit Court is affirmed.